DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/21 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8-10, 13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (U.S. 2019/0260530) (hereinafter “Yi”).  Yi teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a method implemented by a wireless transmit/receive unit (WTRU), the method comprising:  monitoring a downlink (DL) channel transmission for an indication using a first receiver bandwidth (BW), wherein the indication indicates to change the first receiver BW; determining that the indication is received via the DL channel transmission from a network entity; based on the determination that the indication is received via the DL channel transmission from the network entity, changing the first receiver BW to a second receiver BW” is anticipated by a UE 900 (WTRU) of Figure 25 that receives a configuration of a plurality of data subbands (bandwidth parts) from a network (network entity), receives a first scheduling DCI (indication) including information on a first data subband, receives a second scheduling DCI (indication) including information on a second data subband, and performs a bandwidth adaptation from the first data subband to the second data subband (changes first receiver BW to second receiver BW) as spoken of on page 20 (see claim 1); as well as steps s100, s110 of Figure 24, and spoken of on page 19, paragraphs [0318]-[0319].
“Performing a measurement associated with the second receiver BW in response to changing the first receiver BW to the second BW; transmitting measurement information associated with the second receiver BW to the network entity” is anticipated by the UE 900 of Figure 25 that performs a channel state information measurement within at least one of the first data subband or the second data subband, and transmits a sounding reference signal (measurement information) within at least one of the first 
Lastly, “receiving a DL transmission from the network entity using the second receiver BW” is anticipated by the UE 900 of Figure 25 that communicates with the network (receives DL transmission) via the at least one data subband as shown in step s120 of Figure 24 and spoken of on page 19, paragraphs [0318]-[0319].
Regarding claim 2, “wherein the measurement information indicates an acknowledgement of the change in the first receiver BW by the WTRU, the acknowledgement comprising an implicit acknowledgement or an explicit acknowledgement” is anticipated by the CSI measurement and reporting performed by the UE 900 that corresponds to the activated subbands (implicit acknowledgement) as spoken of on page 11, paragraph [0174].
Regarding claim 3, “wherein the indication is comprised in a DL control information received on a DL control channel” is anticipated by the UE 900 (WTRU) of Figure 25 that receives a configuration of a plurality of data subbands (bandwidth parts) from a network (network entity), receives a first scheduling DCI (indication) including information on a first data subband, receives a second scheduling DCI (indication) including information on a second data subband, and performs a bandwidth adaptation from the first data subband to the second data subband (changes first receiver BW to second receiver BW) as spoken of on page 20 (see claim 1); as well as steps s100, s110 of Figure 24, and spoken of on page 19, paragraphs [0318]-[0319]. 
Regarding claim 6, “wherein the measurement comprises one or more of a channel state information (CSI) report or a sounding signal” is anticipated by the UE 900 transmits a sounding reference signal (measurement information) within at least one of the first data subband or the second data subband as spoken of on page 20 (see claims 11 and 12); as well as page 11, paragraph [0174].
Regarding claim 8, “a wireless transmit/receive unit (WTRU) comprising:  a processor configured to:  monitor a downlink (DL) channel transmission for an indication using a first receiver bandwidth (BW), wherein the indication indicates to change the first receiver BW; determine that the indication is received via the DL channel transmission from a network entity; based on determination that the indication is received via the DL channel transmission from the network entity, change the first receiver BW to a second receiver BW” is anticipated by a UE 900 (WTRU including a processor 910) of Figure 25 that receives a configuration of a plurality of data subbands (bandwidth parts) from a network (network entity), receives a first scheduling DCI (indication) including information on a first data subband, receives a second scheduling DCI (indication) including information on a second data subband, and performs a bandwidth adaptation from the first data subband to the second data subband (changes first receiver BW to second receiver BW) as spoken of on page 20 (see claim 1); as well as steps s100, s110 of Figure 24, and spoken of on page 19, paragraphs [0318]-[0319]. 
“Perform a measurement associated with the second receiver BW in response to changing the first receiver BW to the second receiver BW; transmit measurement information associated with the second receiver BW to the network entity” is anticipated by the UE 900 of Figure 25 that performs a channel state information measurement 
Lastly, “receive a DL transmission from the network entity using the second receiver BW” is anticipated by the UE 900 of Figure 25 that communicates with the network (receives DL transmission) via the at least one data subband as shown in step s120 of Figure 24 and spoken of on page 19, paragraphs [0318]-[0319].
Regarding claim 9, “wherein the measurement information indicates an acknowledgement of the change in the first receiver BW by the WTRU, the acknowledgement comprises an implicit acknowledgement or an explicit acknowledgement” is anticipated by the CSI measurement and reporting performed by the UE 900 that corresponds to the activated subbands (implicit acknowledgement) as spoken of on page 11, paragraph [0174].
Regarding claim 10, “wherein the indication comprises in a DL control information received on a DL control channel” is anticipated by the UE 900 (WTRU) of Figure 25 that receives a configuration of a plurality of data subbands (bandwidth parts) from a network (network entity), receives a first scheduling DCI (indication) including information on a first data subband, receives a second scheduling DCI (indication) including information on a second data subband, and performs a bandwidth adaptation from the first data subband to the second data subband (changes first receiver BW to second receiver BW) as spoken of on page 20 (see claim 1); as well as steps s100, s110 of Figure 24, and spoken of on page 19, paragraphs [0318]-[0319].
13, “wherein the measurement comprises one or more of a channel state information (CSI) report or a sounding signal” is anticipated by the UE 900 of Figure 25 that performs a channel state information measurement within at least one of the first data subband or the second data subband, and transmits a sounding reference signal (measurement information) within at least one of the first data subband or the second data subband as spoken of on page 20 (see claims 11 and 12); as well as page 11, paragraph [0174].
Regarding claim 15, “receiving the indication in a downlink control indication (DCI) from the network entity” is anticipated by the UE 900 (WTRU) of Figure 25 that receives a configuration of a plurality of data subbands (bandwidth parts) from a network (network entity), receives a first scheduling DCI (indication) including information on a first data subband, receives a second scheduling DCI (indication) including information on a second data subband, and performs a bandwidth adaptation from the first data subband to the second data subband (changes first receiver BW to second receiver BW) as spoken of on page 20 (see claim 1); as well as steps s100, s110 of Figure 24, and spoken of on page 19, paragraphs [0318]-[0319].
Regarding claim 16, “receive the indication in a downlink control indication (DCI) from the network entity” is anticipated by the UE 900 (WTRU) of Figure 25 that receives a configuration of a plurality of data subbands (bandwidth parts) from a network (network entity), receives a first scheduling DCI (indication) including information on a first data subband, receives a second scheduling DCI (indication) including information on a second data subband, and performs a bandwidth adaptation from the first data subband to the second data subband (changes first receiver BW to second receiver 
Regarding claim 17, “wherein the first receiver BW is associated with a first BW configuration, and the second receiver BW is associated with a second BW configuration” is anticipated by the UE 900 (WTRU) of Figure 25 that receives a configuration of a plurality of data subbands (bandwidth parts) from a network (network entity), receives a first scheduling DCI (indication) including information on a first data subband, receives a second scheduling DCI (indication) including information on a second data subband, and performs a bandwidth adaptation from the first data subband to the second data subband (changes first receiver BW to second receiver BW) as spoken of on page 20 (see claim 1); as well as steps s100, s110 of Figure 24, and spoken of on page 19, paragraphs [0318]-[0319].
Regarding claim 18, “wherein the first receiver BW is associated with a first BW configuration, and the second receiver BW is associated with a second BW configuration” is anticipated by the UE 900 (WTRU) of Figure 25 that receives a configuration of a plurality of data subbands (bandwidth parts) from a network (network entity), receives a first scheduling DCI (indication) including information on a first data subband, receives a second scheduling DCI (indication) including information on a second data subband, and performs a bandwidth adaptation from the first data subband to the second data subband (changes first receiver BW to second receiver BW) as spoken of on page 20 (see claim 1); as well as steps s100, s110 of Figure 24, and spoken of on page 19, paragraphs [0318]-[0319].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 7, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Yavuz et al. (U.S. 2015/0063098) (hereinafter “Yavuz”).
4 and 11, Yi teaches claims 1 and 8 as described above.  Yi does not explicitly teach “wherein the second receiver BW is associated with a wider bandwidth than the first receiver BW”.
However, Yavuz teaches a system and method for wireless communication utilizing bandwidth configurations, where low bandwidth configurations of 1.25 MHz as well as high bandwidth configurations of 20 MHz (wider bandwidth) may be used, and where a switching of a cell to a different bandwidth configuration may occur in relation to operational characteristics of the communication system as spoken of on page 1, paragraph [0006], lines 1-21.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the varying bandwidth configurations of Yavuz to the system of Yi in order to optimize the QoS provided by the communication system via maximizing throughput while reducing inter-cell interference as spoken of on page 1, paragraph [0006], as well as page 10, paragraph [0096] of Yavuz.
Regarding claims 5 and 12, Yi teaches claims 1 and 8 as described above.  Yi does not explicitly teach “wherein the first receiver BW allows the WTRU to perform a first reception using a less power than the WTRU to perform a second reception using the second receiver BW”.
However, Yavuz teaches a system and method for wireless communication utilizing bandwidth configurations, where low bandwidth configurations of 1.25 MHz as well as high bandwidth configurations of 20 MHz (wider bandwidth) may be used, and where a switching of a cell to a different bandwidth configuration may occur in relation to power adaptation associated with the bandwidth configurations may be used as spoken of on page 1, paragraph [0006], lines 31-46.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the varying bandwidth configurations and power adaptation of Yavuz to the system of Yi in order to optimize the QoS provided by the communication system via maximizing throughput while reducing inter-cell interference as spoken of on page 1, paragraph [0006], as well as page 10, paragraph [0096] of Yavuz.
Regarding claims 7 and 14, Yi teaches claims 1 and 8 as described above.  Yi does not explicitly teach “reapplying the first receiver BW after a period of inactivity”.
However, Yavuz teaches a system and method for wireless communication utilizing bandwidth configurations, where low bandwidth configurations of 1.25 MHz as well as high bandwidth configurations of 20 MHz (wider bandwidth) may be used, and where a switching of a cell to a different bandwidth configuration may occur in relation to operational characteristics of the communication system as spoken of on page 1, paragraph [0006], lines 1-21; and where UEs in an idle state (inactive period) may be switched to a different bandwidth configuration as spoken of on page 11, paragraph [0101].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the varying bandwidth configurations of Yavuz to the system of Yi in order to optimize the QoS Yavuz.
Response to Arguments
10.	Applicant’s arguments with respect to amended claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467